Case
 Case2:19-cv-01509-RFB-VCF
      2:19-cv-01509-RFB-VCF Document
                             Document1-9
                                      2 Filed
                                         Filed08/29/19
                                               08/29/19 Page
                                                         Page11ofof62




                                                    2:19-cv-01509-RFB-VCF




                                                            8/29/2019
Case
 Case2:19-cv-01509-RFB-VCF
      2:19-cv-01509-RFB-VCF Document
                             Document1-9
                                      2 Filed
                                         Filed08/29/19
                                               08/29/19 Page
                                                         Page22ofof62
Case
 Case2:19-cv-01509-RFB-VCF
       2:19-cv-01509-RFB-VCF Document
                              Document1-10
                                        2 Filed
                                            Filed08/29/19
                                                  08/29/19 Page
                                                            Page3 1ofof6 2




                                                       2:19-cv-01509-RFB-VCF




                                                                8/29/2019
Case
 Case2:19-cv-01509-RFB-VCF
       2:19-cv-01509-RFB-VCF Document
                              Document1-10
                                        2 Filed
                                            Filed08/29/19
                                                  08/29/19 Page
                                                            Page4 2ofof6 2
Case
 Case2:19-cv-01509-RFB-VCF
       2:19-cv-01509-RFB-VCF Document
                              Document1-11
                                        2 Filed
                                            Filed08/29/19
                                                  08/29/19 Page
                                                            Page5 1ofof6 2




                                                       2:19-cv-01509-RFB-VCF




                                                                8/29/2019
Case
 Case2:19-cv-01509-RFB-VCF
       2:19-cv-01509-RFB-VCF Document
                              Document1-11
                                        2 Filed
                                            Filed08/29/19
                                                  08/29/19 Page
                                                            Page6 2ofof6 2
